Citation Nr: 0949011	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  06-35 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of anterior cruciate ligament (ACL) repair, 
right knee, with impaired motion.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1992 to January 
1996.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas, which granted service connection for residuals, 
anterior cruciate ligament (ACL) repair, right knee, with an 
evaluation of 10 percent, continued the 30 percent evaluation 
for ACL repair, right knee, continued the 40 percent 
evaluation for lumbar spine injury, and denied entitlement to 
individual unemployability.  The Veteran appealed all four 
issues and perfected that appeal.  

In August 2007 the Veteran testified before the undersigned 
at a travel board hearing at the RO.  A transcript is of 
record.  

In December 2007 four claims came before the Board.  The 
Board denied increased ratings for the ACL repair and lumbar 
spine injury claims and ordered a remand for further 
development for the evaluation of the residuals of ACL repair 
claim and deferred adjudication of the entitlement to a total 
rating based on individual unemployability claim.  All of the 
actions sought by the Board through its development request 
appear to have been substantially completed as directed, and 
it is of note that neither the Veteran, nor his 
representative, contends otherwise.  See Stegall v. West, 11 
Vet. App. 268, 270-71 (1998).  The case has been returned for 
appellate review.





FINDINGS OF FACT

1.  The competent and probative evidence of record shows the 
Veteran's service-connected residuals of ACL repair is 
characterized by no more than slight limitation of flexion 
with objective evidence of pain.

2.  The Veteran is service connected for lumbar spine injury, 
evaluated at 40 percent; ACL repair, right knee, evaluated at 
30 percent; and the 10 percent evaluation for residuals of 
ACL repair, right knee, with impaired motion.  The combined 
rating is 60 percent.

3.  The medical and other evidence of record does not show 
that the Veteran's service-connected disabilities alone 
render him unable to secure or follow a substantially gainful 
occupation.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in 
excess of 10 percent for residuals of ACL repair, right knee, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, Diagnostic 
Code 5260 (2009).

2.  The criteria for a total disability rating based upon 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

Legal Criteria 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

This appeal arose from a disagreement as to the initial 
disability evaluation that was assigned for residuals, ACL 
repair, right knee.  This matter therefore is to be 
distinguished from one in which a claim for an increased 
rating of a disability has been filed after a grant of 
service connection.  The United States Court of Appeals for 
Veterans Claims (Court) has observed that in the latter 
instance, evidence of the present level of the disability is 
of primary concern, Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (citing Francisco v. Brown, 7 Vet. App. 55 (1994)), 
and that as to the original assignment of a disability 
evaluation, VA must address all evidence that was of record 
from the date the filing of the claim on which service 
connection was granted (or from other applicable effective 
date).  See Fenderson, 12 Vet. App. at 126-27.  Accordingly, 
the evidence pertaining to an original evaluation might 
require the issuance of separate, or "staged," evaluations of 
the disability based on the facts shown to exist during the 
separate periods of time.  Id.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability, and incoordination.

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.

Discussion

In relevant part, a review of the record reveals an April 
1998 VA joints examination which found the Veteran's range of 
motion to be to 135 degrees.

In June 1999 the Veteran had a private evaluation of his 
right knee.  The physician noted he had full range of motion 
and assessed mild instability.  A November 1999 VA joints 
examiner noted complaints of pain and found from a supine 
position the Veteran had 120 degrees of flexion.  That same 
month the Veteran underwent a private arthroscopy.  

In December 2001 the Veteran was afforded another VA 
examination by the same examiner who conducted the 1998 and 
1999 examinations.  The examiner noted the Veteran had had 
private right knee surgery in 1999 and that the Veteran 
reported relief for a time, but by the VA examination, the 
knee was again symptomatic with pain and instability.  There 
was no VA treatment with the Veteran reporting private care.  
The Veteran walked with a bent right knee and actions of 
flexing his knee caused back pain.  Sitting leverage tests 
were refused due to fear of pain and in a supine position 
straight leg raising could not be done on the right side, due 
to fear of pain.  The examiner found range of motion for the 
right knee was 0 to 130.  An x-ray study was conducted which 
revealed the two staples in the tibia and the femoral tunnel 
screw, as well as a notch in the anterior patella, though no 
pathological process.  The diagnosis was remote ACL repair 
and multiple condyle defect, full thickness.  

In his January 2006 claim, the Veteran stated he had not 
received any recent treatment.  The Veteran was afforded a VA 
joints examination in April 2006.  The accompanying x-ray 
study found a stable knee, though small suprapatellar joint 
effusion was seen.  At the examination the Veteran reported 
that his knee "pops" when he flexes it or extends it.  The 
examiner found the range of motion of the knee was to 0 
degrees of extension and he had 130 degrees of flexion.  The 
examiner noted the knee pops and that the Veteran had pain.  
The examiner noted no additional limitation could be 
demonstrated following repetitive use and found that the knee 
was not unstable.  

In July 2006 the Veteran had a VA orthopedic consult.  The 
examiner noted no redness, swelling, or effusion.  The 
Veteran was able to extend the right knee to 35 degrees and 
then flex it to 110 degrees.  All ligaments were intact and 
nontender to stress.  A July 2006 ER note reported the 
Veteran took no medication for his pain.  In August 2006 his 
flexion was again measured to 110 degrees and the Veteran 
reported marked pain when he tried to put weight on the knee 
to more than 40 degrees flexed.  In September 2006 orthopedic 
consult the examiner noted a recent MRI had significant 
degenerative changes.  An October 2006 Physical Therapy 
consult noted the Veteran reported having both a cane and 
crutches at his home.  In January 2007 the Veteran underwent 
another arthroscopy.  

There are no intervening medical treatment reports from any 
source until the August 2009 VA joint examination.  The 
examiner noted the claims file had been reviewed.  The 
Veteran reported that the knee did not feel strong, that it 
felt a little loose, pain, but not effusion or locking.  He 
had worn a brace in the past, though not recently.  The knee 
ached "all the time" and the Veteran reported he could not 
squat or climb ladders.  He reported taking aspirin, but the 
knee did not cause him to miss school.  Upon objective 
examination the examiner noted no swelling, heat, or 
tenderness.  There was a trace of AP instability; however his 
range of motion was 0 to 140 with pain at the extreme of 
flexion.  The examiner did not find excess fatigability, 
weakened movement, or incoordination.  The examiner found 
that the Veteran's description of symptoms exceeded the 
objective findings.  Regarding his occupational impairment 
the examiner noted while he would limit him from squatting, 
kneeling, or climbing, the examiner found the Veteran could 
work 8 hours a day in a sedentary job with some time to walk 
about.   

The Veteran's residuals, ACL repair, right knee has been 
rated as 10 percent disabling under Diagnostic Code 5299-
5260. 

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion.  See 38 C.F.R. § 4.71, 
Plate II (2009).  Under Diagnostic Code 5260, flexion of the 
leg limited to 60 degrees warrants a noncompensable 
evaluation; flexion limited to 45 degrees warrants a 10 
percent evaluation; flexion limited to 30 degrees warrants a 
20 percent rating; and flexion limited to 15 degrees warrants 
a 30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2009).

Under the criteria for limitation of extension for the leg, a 
noncompensable rating is assigned for a limitation of 
extension of the leg to 5 degrees.  When extension is limited 
to 10 degrees, a 10 percent rating is assigned.  A 20 percent 
rating is appropriate where extension is limited to 15 
degrees.  A 30 percent rating is assigned in the case of 
extension limited to 20 degrees.  A 40 percent rating is 
appropriate where extension is limited to 30 degrees.  A 50 
percent rating is assigned for limitation of extension to 45 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2009).

Diagnostic Code 5262 provides ratings based on impairment of 
the tibia and fibula.  Malunion of the tibia and fibula with 
slight knee or ankle disability is rated 10 percent 
disabling; malunion of the tibia and fibula with moderate 
knee or ankle disability is rated 20 percent disabling; and 
malunion of the tibia and fibula with marked knee or ankle 
disability is rated 30 percent disabling.  Nonunion of the 
tibia and fibula with loose motion, requiring a brace, is 
rated 40 percent disabling.  38 C.F.R. § 4.71a.
 
In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings may be assigned for limitation of flexion and 
limitation of extension of the same knee. Specifically, where 
a Veteran has both a limitation of flexion and a limitation 
of extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.  However, a separate 
rating must be based on additional compensable disability.  
VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990.
 
The Board observes that the words "slight," "moderate," and 
"severe" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just," under 38 C.F.R. § 4.6.  It should also be noted that 
use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 
4.6.

The Board has carefully reviewed the evidence of record, and 
finds that the preponderance of the evidence is against an 
initial evaluation in excess of 10 percent for residuals of 
ACL repair, right knee.  In the VA examinations of 2001, 
2006, and 2009, the Veteran's right knee flexion was limited 
at its worse, briefly, to 110 degrees and was measured nearly 
two years after his last arthroscopy to 140 degrees with 
pain.  This limitation of motion falls within the 10 percent 
rating for flexion limited to 45 degrees.  See 38 C.F.R. 
§4.71a, Diagnostic Code 5260.

As an aside, it is noted that the Veteran already has a 30 
percent rating for instability, which accounts for the 
reported symptoms under DC 5257.

The Board has considered whether an increased rating may be 
available based on functional loss due to pain under 38 
C.F.R. § 4.40, functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45, or painful motion under 38 C.F.R. § 4.59.  However, 
while there is evidence of functional loss due to painful 
motion, the initially assigned 10 percent rating adequately 
compensates the Veteran for the level of impairment 
demonstrated given the absence of a larger limitation in 
range of motion.  As noted above, even with the Veteran's 
complaints of pain and weakness, the Veteran denied during 
the 2009 VA examination of any impact on his attending 
school.  Further, there was no local heat, redness, 
indication of effusion, swelling, and no apparent weakness or 
incoordination.  Importantly, the 2009 examiner specifically 
indicated that there was no additional limitation of motion 
on repetitive use.  As such, the Veteran's complaints do not, 
when viewed in conjunction with the medical evidence, tend to 
establish weakened movement, excess fatigability, or 
incoordination to the degree that would warrant an increased 
evaluation.  Therefore, an increased rating is not warranted 
in this regard.

The Board has also considered whether the Veteran's service-
connected right knee disability may be rated under any other 
diagnostic codes related to the knee and leg.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  As previously stated, 
the Board notes that the Veteran demonstrated flexion to 110 
to 140 degrees, and normal extension during all three VA 
examinations.  He does not have ankylosis or limitation of 
extension associated with his right knee.  In addition, as 
noted previously, the Veteran's stability was accounted for 
in the 30 percent rating already noted.  Moreover, there is 
no evidence showing he has an impairment of the tibula and 
fibula, under Diagnostic Code 5262.  There is no evidence of 
a moderate disability sufficient to warrant a 20 percent 
rating under this Diagnostic Code.  Further, there is no 
evidence of a diagnosis of genu recurvatum or removal of the 
semilunar cartilage.  Therefore, Diagnostic Codes 5256, 5259, 
5261, 5262, and 5263 do not assist the Veteran in obtaining a 
higher evaluation.  With regard to Diagnostic Code 5258, 
there is no evidence of any recurrent dislocation of the 
semilunar cartilage.  Therefore, rating under this code would 
also be inappropriate.

The Veteran's right knee also has well-healed surgical scars.  
There is no evidence that the scar caused any limitation of 
motion of the knee joint.  Overall, the medical evidence 
indicates that the scars were de minimus, and the Veteran 
himself has not contended that the scars presented any 
problems.  Based on this record, the Board concludes that the 
evidence does not suggest that a separate disability 
pertaining to the scars is warranted under 38 C.F.R. § 4.118. 
 
In view of the Court's holding in Fenderson, the Board has 
considered whether the Veteran was entitled to a "staged" 
rating for his service-connected disability, as the Court 
indicated can be done in this type of case.  However, upon 
reviewing the history of the Veteran's disability, the Board 
finds that, at no time since service connection has been in 
effect has his knee condition been more disabling than as 
currently rated.

The Board has considered the statements of the Veteran.  The 
Veteran is competent as a lay person to report that on which 
he has knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, the Veteran is not competent to offer 
medical opinions regarding his right knee disability in 
relation to the schedular criteria, as there is no evidence 
of record that he has specialized medical knowledge.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  To the extent 
that he has asserted he warrants more than a 10 percent 
evaluation for his right knee disability, the objective 
clinical findings simply do not support his assertions.

The evidence shows that the Veteran is appropriately rated 
under Diagnostic Code 5260, and that the criteria for a 
higher or a separate rating under any other DC have not been 
met.  The appeal for that matter is denied.   

Extraschedular Consideration

In this instance, the Veteran's limitation of flexion are 
clearly accounted for in the residuals of ACL repair, right 
knee, 10 percent evaluation which compensates for the slight 
limitations of flexion with pain.  The Board finds the 
Diagnostic Code adequately addresses the Veteran's symptoms.  
The Veteran has not claimed any recent hospitalization 
because of his right knee disability, nor treatment.  The 
Board acknowledges that the Veteran's employment history 
appears in the record to be marked with long periods of 
unemployment; however, while the Veteran has attributed his 
lack of employment entirely upon his service-connected 
disabilities, the reported symptoms, lack of any regular 
treatment, and the opinion of the 2009 VA examiner weighs 
against the Veteran's assertions.  As such, the diagnostic 
code for the Veteran's service-connected disabilities 
adequately describes the current disability levels and 
symptomatology and, therefore, a referral for an 
extraschedular rating is not warranted.  See Thun v. Peake, 
22 Vet. App. 111, 115 (2008)  




TDIU

Legal Criteria

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 
100 percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age, provided that, if there is 
only one such disability, this disability is ratable at 60 
percent or more, or, if there are two or more disabilities, 
there is at least one disability ratable at 40 percent or 
more and additional disabilities to bring the combined rating 
to 70 percent or more.  The Veteran's employment history, his 
educational and vocational attainment, as well as his 
particular physical disabilities are to be considered in 
making a determination on unemployability.  38 C.F.R. §§ 
3.340, 3.341, 4.16.

The Veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
Veteran's level of education, special training, and previous 
work experience, but not his age or to any impairment caused 
by non-service-connected disabilities. (emphasis added)  38 
C.F.R. §§ 3.341, 4.16, 4.19.

In determining whether a Veteran is entitled to a total 
disability rating based upon individual unemployability, the 
Veteran's non-service-connected disabilities and his 
advancing age are not for consideration.  See 38 C.F.R. § 
3.341(a) (2008); Hersey v. Derwinski, 2 Vet. App. 91, 94 
(1992).  The Board's task is to determine whether there are 
circumstances apart from the non-service-connected conditions 
and advancing age which would justify a total disability 
rating based on unemployability.  In other words, the Board 
must determine if there are circumstances, apart from non-
service-connected disabilities, that place this Veteran in a 
different position than other veterans.  See 38 C.F.R. § 
4.16(a) (2008).  Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1995).  The central inquiry is, "Whether the veteran's 
service-connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).

Discussion 

In this case, service connection is in effect for the 
following disabilities: lumbar spine injury, evaluated at 40 
percent; ACL repair, right knee, evaluated at 30 percent, and 
the 10 percent evaluation discussed above for residuals of 
ACL repair, right knee.  The combined rating is 60 percent.  
Therefore, because the Veteran does not have one service-
connected disability rated as at least 60 percent or two or 
more disabilities with a combined rating of a least 70 
percent, the initial criteria for schedular consideration for 
the grant of TDIU under 38 C.F.R. § 4.16(a) are not met.

Since the Veteran fails to meet the percentage standards as 
set forth in 38 C.F.R. § 4.16(a), the Board must consider 
whether there is evidence to warrant referral for 
consideration of a TDIU on an extra-schedular basis, pursuant 
to 38 C.F.R. § 4.16(b).  The Veteran's service connected 
disabilities, employment history, educational and vocational 
attainment, and all other factors bearing on the issue must 
be addressed.  38 C.F.R. § 4.16(b) (2009).

For the Veteran to prevail on a claim for TDIU on an extra-
schedular basis, the record must reflect some factor that 
takes the case outside the norm.  The sole fact that a 
Veteran is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the Veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Where these percentage requirements are not met, entitlement 
to benefits on an extraschedular basis may be considered when 
the Veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the Veteran's 
background including his or her employment and educational 
history. (emphasis added).  38 C.F.R. §4.16(b) (2009).  The 
Board does not have the authority to assign an extraschedular 
total disability rating for compensation purposes based on 
individual unemployability in the first instance.  Bowling v. 
Principi, 15 Vet. App. 1 (2001).  In determining whether 
unemployability exists, consideration may be given to the 
Veteran's level of education, special training, and previous 
work experience, but it may not be given to his age or to any 
impairment caused by nonservice-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19 (2009).

The Board acknowledges the Veteran's longstanding assertion 
that he has been unable to work because of his service-
connected disabilities, specifically because of the pain.  
See Transcript.  In addition, the Board has reviewed the 
private medical records (1989 to 1999) and the VA records, 
which consist largely of ordered VA examinations for his 
right knee, and treatment reports for the Veteran's other 
medical disorders.  The Board notes the evidence simply does 
not show he is unable to obtain substantially gainful 
employment solely due to his service-connected disabilities.  
The Board notes that in his testimony before the undersigned, 
the Veteran discussed at length his pain.   The Veteran 
complained about an inability to concentrate; however, the 
Board notes that in 2006 VA treatment records from the 
infectious diseases clinic, the Veteran sought treatment for 
a non-service connected disability and regularly reported to 
that clinic that he experienced chronic fatigue and 
attributed it to that non-service connected disability.

The evidence of the Veteran's employment history was 
inconsistent.  In a private April 1998 evaluation of his 
right knee, the physician noted the Veteran had not worked in 
a year and a half.  Yet, in January 2006 the Veteran 
submitted a VA Form 21-8940 which indicated he had completed 
the 12th grade, had two years of college, that his last job 
lasted from 1997 to 2000 and he had not worked after that.  
However, in an August 2003 VA infectious diseases 
consultation, the Veteran reported that he worked in the 
context of a rodeo from 2000 to 2001.  The Veteran testified 
to pursuing schooling during his August 2007 hearing,  As 
well, the Veteran reported to the VA examiner during his 
August 2009 VA examination that he was pursuing schooling.  
The Veteran's testimony about his participation in the 
Vocational Rehabilitation program, during which he described 
generally moving in and out of the program apparently by his 
choice, was so confusing that it was of little probative 
value.

To the 2009 VA examiner the Veteran reported no 
hospitalizations other than the January 2007 arthroscopy.  
Following an objective examination of the Veteran, the 
examiner found only that he should avoid squatting, kneeling, 
and climbing, and that the Veteran could work a sedentary job 
eight hours a day.  The examiner did not opine whether the 
Veteran was unable to obtain or maintain substantially 
gainful employment due to his service-connected disabilities.  
This examination was legally sufficient and the opinion of 
the examiner was probative.  The examiner had reviewed the 
claims file, had examined the Veteran before, and he 
considered both the subjective complaints and the objective 
evidence.  

The Board finds that there is no evidence regarding the 
Veteran's situation which would warrant referral of this case 
for extra-schedular consideration.  In making this 
determination, the Board is not refuting the Veteran's noted 
physical limitations or his own contentions that his service-
connected disabilities affect his ability to work.  The Board 
does not doubt the Veteran believes he is unable to work 
because of his service-connected disabilities.  However, the 
only opinion of record that the Veteran cannot work due to 
his service-connected disabilities is the Veteran's.  The 
Veteran is not competent to state that the he is unemployable 
due to his service-connected disabilities.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 92 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997)("a layperson is generally not 
capable of opining on matters requiring medical knowledge"); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board is cognizant of the Veteran's honorable service.  
However, the Board is bound in its decisions, by the 
regulations of the Department, instructions of the Secretary, 
and precedent opinions of the General Counsel of the VA.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.101 (2009).  The 
Veteran's three service connected disabilities have a 
combined rating of 60 percent; therefore the Veteran has not 
met the statutory criteria for entitlement to TDIU.  Further, 
there has been no evidence submitted regarding the Veteran's 
situation which would warrant referral of this case for 
extra-schedular consideration.  The claim of entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disability must be denied.  The 
Board considered the applicability of the "benefit of the 
doubt" doctrine; however, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of this matter on that basis.  38 
U.S.C.A. § 5107(b).  

Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The RO provided the appellant pre-adjudication notice by 
letter dated in April 2006.  Another notice was provided in 
August 2009, following the remand order and the claim was 
readjudicated in a September 2009 supplemental statement of 
the case.  Mayfield, 444 F.3d at 1333; Dingess.

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant 
bears the burden of demonstrating any prejudice from 
defective notice with respect to the downstream elements.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has 
not been met in this case.  

Nevertheless, the record reflects that the appellant was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that any notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  The appellant was notified that his claim was 
awarded with an effective date of January 30, 2006, the date 
of his claim, and a 10 percent rating was assigned.  He was 
provided notice how to appeal that decision, and he did so.  
He was provided a statement of the case that advised him of 
the applicable law and criteria required for a higher rating 
and he demonstrated his actual knowledge of what was required 
to substantiate a higher rating in his argument included on 
his Substantive Appeal.  He was provided pre-adjudicatory 
notice that he would be assigned an effective date in 
accordance with the facts found as required by Dingess, and 
he was assigned the date of the claim as an effective date, 
the earliest permitted by law.  38 U.S.C.A. § 5110(a).  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claim 
such that the essential fairness of the adjudication was not 
affected.  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
examinations in April 2006, and August 2009, obtained medical 
opinions as to the etiology and severity of disabilities, and 
afforded the appellant the opportunity to give testimony 
before the Board.  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the appellant's claims file; and the appellant has not 
contended otherwise.  The Board notes that the Veteran 
submitted a completed VA Form 21-8940 in January 2006.  
Following the remand order, the Veteran did not respond to an 
August 2009 notice letter requesting any treatment 
information as well as employment information.  Further, the 
Veteran twice informed the Board that he was turned down for 
Social Security as well as for assistance from state 
agencies.  See Transcript; statement April 2002.

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claim for TDIU, and the duty to 
assist requirements have been satisfied.


ORDER

An initial disability rating in excess of 10 percent for 
residuals of ACL repair, right knee, is denied.

A total disability rating based on individual unemployability 
is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


